DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s Application filed 09/25/2020.
Application filed 09/25/2020.
Claims:
Claims 1-20 are pending
Claims 1, 9 and 15 are independent.
IDS:
New IDS:
IDS filed 09/29/2021 has been considered.
IDS filed 06/25/2020 has been considered.
Continuity/Priority Data:
International Application Publication No. PCT/US21/37771 filed 06/17/2021 claims priority to this Application.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 9, 10 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0004673 A1 to Cook (“Cook”).
As to claim 1, Cook discloses:
a non-transitory computer-readable medium having instructions stored thereon that are executable by a computer system to perform operations (¶0040-¶0041, ¶0011, Cook) comprising: 
receiving an indication of an access by a user to a web page that includes a beacon (¶0064, ¶0066, ¶0086, ¶0100, ¶0101, ¶0110 – Cook teaches that may request a web page and the tag code (i.e. beacon) is loaded and cause the browser to make a request to the TMS (Tag Management System) (i.e., indication)); 
calculating a readiness score for triggering the beacon (¶0077, ¶0084, ¶0086 – Cook teaches a determination is made whether assets are ready (i.e., readiness score) to be delivered via the tag of the page (i.e., triggering the beacon)); and 
determining, based on the readiness score, whether to perform a client-side or server-side triggering of the beacon (¶0064, ¶0006, ¶0077, ¶0106, ¶0108, ¶0109 – Cook teaches that a script is run until assets are ready or loaded (i.e., readiness score) server-side triggering of the load of assets or of the wait service and if the assets are not ready, the call can be made again via the javascript tag (i.e, browser, client-side) ), 
wherein the triggering causes data associated with the access to be transmitted to a third-party computer system (¶0062, ¶0109, ¶0110 – Cook teaches data can be passed to 3rd parties.).

As to claim 5, Cook discloses:
medium of claim 1, and
wherein the operations further comprise, 
in response to receiving the indication, collecting data associated with the user and adding the collected data to a beacon data set that includes the data associated with the access (¶0100, ¶0106, ¶0107, ¶0110 – Cook teaches that a server collects data associated with the a user in a log with respect to the 3rd party tag that includes the user’s interaction with the web site in response to determining when the user accesses a web site).
As to claim 6, Cook discloses:
medium of claim 5, and
wherein the collected data includes data associated with previous accesses by the user to different web pages that include different beacons (¶0062, ¶0068, ¶0100, ¶0107, ¶0110 – Cook teaches collecting user data which includes a history of user access to various web pages including different tags by tracking page interaction events).

As to claim 9, similar rejection as to claim 1.

As to claim 10, Cook discloses:
method of claim 9, and
wherein receiving the software process includes receiving the software process in response to accessing, by the client computer system, a first-party beacon associated with the first-party computer system (¶0100, ¶0101 – Cook teaches that the TMS implements software which activates based on the user navigating to a web page which includes a tag associated with the TMS).

As to claim 14, Cook discloses:
method of claim 9, and
further comprising: 
determining, by the software process based on the readiness score, to perform the client-side triggering of the beacon for a first portion of a beacon data set that includes the data associated with the access (¶0070, ¶0077, ¶0108, ¶0110 – Cook teaches that based on the 3rd party  tag being ready to be delivered, a browser associated with the client triggers tag execution logic to collection data associated with the user’s interactions with the web page.); and 
determining, by the software process based on the readiness score, to perform the server-side triggering of the beacon for a second portion of the beacon data set (¶0084, ¶0110 – Cook teaches that a 3rd party tag triggers further tag execution such that the tracked page interaction events are stored in the server and aggregated and stored as summary data.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0004673 A1 to Cook (“Cook”) in view of U.S. Patent No. 9,239,929 B1 to Yu et al. (“Yu”).
As to claim 7, Cook discloses:
medium of claim 5, 
Yu discloses what Cook does not expressly disclose.
Yu discloses:
wherein adding the collected data includes omitting, based on a user-privacy agreement, collected data that includes personal information of the user (Abstract, col. 9 ll.17-33, col. 15 ll. 65-67, col. 16 ll. 1-8 – Yu teaches that personally identifiable information user information is filtered out before the user information is sent for long-term storage based on a user privacy policy stored in a database).
Cook and Yu are analogous arts because they are from the same field of endeavor with respect to user tracking.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate data collection as discussed in Yu with tag management system as discussed in Cook by adding the functionality of Yu to the system/method of Cook in order to provide the advantages of protecting privacy of users while providing data required to perform analytics (Yu, col. 9 ll.17-33, col. 15 ll. 65-67, col. 16 ll. 1-8).
	
Claims 2-4, 8, 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0004673 A1 to Cook (“Cook”) in view of U.S. Patent Application Publication No. 2018/0039942 A1 to Rogers et al. (“Rogers”).
As to claim 2, Cook discloses:
medium of claim 1, 
Rogers discloses what Cook does not expressly disclose.
Rogers discloses:
wherein calculating the readiness score includes determining a completeness of collected data associated with the access (¶0092 – Rogers teaches a score based on completeness of attribute data.).
Cook and Rogers are analogous arts because they are from the same field of endeavor with respect to user tracking.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate scoring calculation as discussed in Rogers with tag management system as discussed in Cook by adding the functionality of Rogers to the system/method of Cook in order to provide the advantages of improving accuracy by determining information is reliable based on determining a data set is complete (Rogers, ¶0092).

As to claim 3, Cook and Rogers discloses:
method of claim 2, and
Rogers discloses:
wherein calculating the readiness score further includes determining a reliability of collected data associated with the access (¶0086, ¶0090, ¶0092, ¶0095-¶0097 – Rogers teaches a trust score based on reliability of user data.).  The suggestion/motivation and obviousness rejection are the same as in claim 2.

As to claim 4, Cook and Rogers discloses:
method of claim 3, and
Rogers discloses:
wherein calculating the readiness score further includes determining a priority for triggering the included beacon (¶0084-¶0086, ¶0090 – Rogers teaches determining whether the 3rd party tag is ready to be delivered is based on the existence of priority components before the 3rd party tag can be executed (i.e., priority)).  The suggestion/motivation and obviousness rejection are the same as in claim 2.

As to claim 8, Cook discloses:
medium of claim 5, 
Rogers discloses what Cook does not expressly disclose.
Rogers discloses:
wherein the operations further comprise: 
updating the readiness score in response to adding the collected data; and 
causing, based on the updated readiness score, the beacon data set to be transmitted to the third-party computer system, wherein the third-party computer system performs a web analytics service (¶0003, ¶0060, ¶0062, ¶0063, ¶0069, ¶0095, ¶0096, ¶0109, ¶0110 – Rogers teaches the determination by a 3rd party tag is ready to be delivered causes a data associated with the user’s interaction with the web page to be passed to a 3rd party associated with the 3rd party tag and the 3rd party is able to provide analytics and a trust score based on user data).  The suggestion/motivation and obviousness rejection are the same as in claim 2.

As to claim 11, similar rejection as to claim 3.
As to claim 12, similar rejection as to claim 8.

As to claim 13, Cook discloses:
method of claim 12, 
Rogers discloses what Cook does not expressly disclose.
Rogers discloses:
wherein collecting data associated with the user includes determining, using one or more configuration files received with the software process, types of data to collect (¶0062, ¶0068, ¶0110 – Rogers teaches the TMS includes software for controlling specific events that are collected (i.e., types of data collected)).  The suggestion/motivation and obviousness rejection are the same as in claim 2.

As to claim 15, Cook discloses:
a method, comprising: 
receiving, by a first-party computer system from a client computer system, an indication of an access by a user to a web page that includes a beacon (¶0064, ¶0066, ¶0086, ¶0100, ¶0110 – Cook teaches receiving, at a server of a tag management system (TMS), an indication that a user is presented with a web page containing a third party tag (i.e, beacon)), wherein the indication includes data associated with the access and a readiness score for triggering the beacon (¶0077, ¶0078, ¶0084, ¶0086, ¶0102, ¶0107, ¶0110 – Cook teaches that in indication includes data associated with a user's interaction with the web site and a determination of whether the third party tag is ready (i.e., readiness score) to be delivered (i.e., triggering)); 
collecting, by the first-party computer system, data associated with the user and adding the collected data to a beacon data set that includes the data associated with the access (¶0107, ¶0110 – Cook teaches that the server collects data associated with the user in a jog with respect to the third party tag that includes the user’s interaction with the web site); 
determining, by the first-party computer system based on the updated readiness score, to perform a server-side triggering of the beacon (¶0064, ¶0066, ¶0077, ¶0106, ¶0108, ¶0109 – Cook teaches determining based on whether the third party tag is ready to be delivered, whether to trigger the third party tag, where the third party tag is triggered by the TMS, which can be hosted on a server), wherein the triggering causes the beacon data set to be transmitted to a third-party computer system (¶0062, ¶0109, ¶0110 – Cook teaches the triggering is caused by data associated with the user’s interaction with the web page to be passed to a third party associated with the third party tag).
Rogers discloses what Cook does not expressly disclose.
Rogers discloses:
updating the readiness score based on the collected data, wherein the readiness score is based on a determined reliability of collected data associated with the access (¶0090, ¶0092, ¶0095-¶0097 – Rogers teaches updating a trust score based on collected data, where the trust score is based on a reliability of user data);
The suggestion/motivation and obviousness rejection are the same as in claim 2.

As to claim 16, Cook and Rogers discloses:
method of claim 15, and
Rogers discloses:
wherein updating the readiness score includes determining a completeness of the beacon data set (¶0092 – Rogers teaches a score based on a completeness data).  The suggestion/motivation and obviousness rejection are the same as in claim 2.

As to claim 17, Cook and Rogers discloses:
method of claim 15, and
Rogers discloses:
wherein collecting data associated with the user includes accessing a particular database of one or more databases in response to determining that a particular type of information is not currently included in the beacon data set (¶0032 – Rogers teaches an operator or a database takes responsibility for ensuring completeness of data which includes accessing a DB in response to determining if a piece of data is missing for a data set.).  The suggestion/motivation and obviousness rejection are the same as in claim 2.

As to claim 18, Cook and Rogers discloses:
method of claim 15, and
Rogers discloses:
wherein collecting data associated with the user includes accessing a particular database of one or more databases to determine a reliability of a particular piece of information that is currently included in the beacon data set (¶0032 – Rogers teaches an operator or a database takes responsibility for ensuring reliability of the data.).  The suggestion/motivation and obviousness rejection are the same as in claim 2.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0004673 A1 to Cook (“Cook”) in view of U.S. Patent Application Publication No. 2018/0039942 A1 to Rogers et al. (“Rogers”) in further view of U.S. Patent No. 9,239,929 B1 to Yu et al. (“Yu”).
As to claim 19, Cook and Rogers discloses:
method of claim 15, 
Yu discloses what Cook and Rogers do not expressly disclose.
Yu discloses:
wherein collecting data associated with the user includes accessing a particular database of one or more databases to identify a user-privacy agreement, wherein adding the collected data includes omitting, based on the user-privacy agreement, collected data that includes personal identifiable information of the user (Abstract, col. 9 ll.17-33, col. 15 ll. 65-67, col. 16 ll. 1-8 – Yu teaches that personally identifiable information user information is filtered out before the user information is sent for long-term storage based on a user privacy policy stored in a database).
Cook, Rogers and Yu are analogous arts because they are from the same field of endeavor with respect to user tracking.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate data collection as discussed in Yu with scoring calculations as discussed in Rogers with tag management system as discussed in Cook by adding the functionality of Yu to the system/method of Cook and Rogers in order to provide the advantages of protecting privacy of users while providing data required to perform analytics (Yu, col. 9 ll.17-33, col. 15 ll. 65-67, col. 16 ll. 1-8).

As to claim 20, Cook and Rogers discloses:
method of claim 15, 
Yu discloses what Cook and Rogers do not expressly disclose.
Yu discloses:
further comprising identifying data associated with the user that has been transmitted to the third-party computer system by the client computer system, wherein adding the collected data includes omitting the identified data (Abstract, col. 9 ll.17-33, col. 15 ll. 65-67, col. 16 ll. 1-8 – Yu teaches that personally identifiable information user information is filtered out before the user information is sent for long-term storage based on a user privacy policy stored in a database).  The suggestion/motivation and obviousness rejection are the same as in claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/           Primary Examiner, Art Unit 2445